Citation Nr: 0515435	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic otitis media 
with tympanic membrane perforation in the left ear, to 
include whether new and material evidence has been received 
to reopen a previously denied claim for that benefit. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from February 18, 
1975 to March 31, 1975.

This appeal originates from an August 2002 rating decision 
and January 2003 statement of the case of the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO), 
the latter of which reopened and then denied a claim of 
entitlement to service connection for chronic otitis media 
with tympanic membrane perforation in the left ear.  The 
veteran has perfected an appeal of that decision.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The RO denied a claim of entitlement to service 
connection for chronic otitis media with tympanic membrane 
perforation in the left ear when it issued an unappealed 
rating decision in February 1981.

3.  Evidence submitted since the February 1981 rating 
decision bears directly and substantially upon the specific 
matter of entitlement to service connection for chronic 
otitis media with tympanic membrane perforation in the left 
ear under consideration, is neither cumulative nor redundant, 
it relates to an unestablished fact necessary to substantiate 
the claim, and it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for chronic otitis media with tympanic membrane perforation 
in the left ear.  

4.  The most probative medical evidence attributes the 
veteran's chronic otitis media with tympanic membrane 
perforation in the left ear to active service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1981 rating decision 
wherein the RO denied a claim of entitlement to service 
connection for chronic otitis media with tympanic membrane 
perforation in the left ear is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2004).

2.  Chronic otitis media with tympanic membrane perforation 
in the left ear was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim", under 38 C.F.R. § 
3.159(b).  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In the case at hand, the RO notified the veteran of the 
requirements for entitlement to service connection for 
chronic otitis media with tympanic membrane perforation in 
the left ear, and obtained his VA and private treatment 
records, and additional evidence, including a pertinent VA 
examination, to assist in the authentication of his claim.  
In view of the fact that this decision is a complete grant of 
the benefit sought on appeal, further notification and 
development pursuant to the VCAA is not required.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

New & Material Evidence

Notwithstanding the fact that the RO had determined that the 
requisite new and material evidence had been received to 
reopen the veteran's claim, the Board is required to review 
that preliminary finding on appeal.  Consequently, the 
threshold issue for resolution before the Board is whether 
new and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
chronic otitis media with tympanic membrane perforation in 
the left ear.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received 
to reopen this claim.  Therefore, that claim is reopened and 
the appellant is entitled to have that claim considered de 
novo.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims has 
held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The RO denied entitlement to service connection for chronic 
otitis media with tympanic membrane perforation in the left 
ear when it issued an unappealed rating decision in February 
1981.  

The February 1981 RO decision, the last time the chronic 
otitis media service connection claim was finally disallowed 
on any basis, is final and may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  

Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
February 1981 RO action.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

Prior to August 29, 2001, as defined by regulation, new and 
material evidence meant evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
and that amendment does apply in this case, as it applies to 
claims to reopen filed on or after August 29, 2001.  The 
appellant's claim to reopen was filed in December 2001.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed chronic otitis media with tympanic 
membrane perforation in the left ear disorder in light of the 
applicable law, the Board finds that he has submitted new and 
material evidence that is sufficient to reopen the claim.  

At the time of the February 1981 denial, the claims file 
included the appellant's service medical records that showed 
complaints 10 days following entry into service of left ear 
draining for the previous six months; subsequent treatment 
for those complaints; and a military separation examination 
that found that the veteran's chronic otitis media with 
tympanic membrane perforation in the left ear had existed 
prior to service and had not been aggravated therein.  The 
specified basis for the final disallowance of the appellant's 
claim of entitlement to service connection for chronic otitis 
media with tympanic membrane perforation in the left ear was 
that it pre-existed and was not aggravated by service.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in February 1981 includes VA and 
private medical records from 1999 to December 2003, and a 
December 2003 VA audiology examination report.  
Significantly, the December 2003 VA examination report 
indicates that the examiner had reviewed the veteran's claims 
file prior to the examination, and provides an opinion that 
the veteran has conductive hearing loss on the left side that 
"is related to his tympanic membrane injury, which is more 
likely related to his service connection."  The examiner 
explained that the veteran also has sensorineural hearing 
loss that comes from either noise exposure or aging, but 
noted that the veteran had given a history of drainage in the 
left ear and difficulty hearing with the tympanic membrane 
perforation during service.  This represents the initial 
competent evidence in the claims file of chronic otitis media 
with tympanic membrane perforation in the left ear being 
related to service by way of incurrence or aggravation.  

This evidence received since the 1981 denial bears directly 
and substantially upon the specific matter under 
consideration - whether the appellant has chronic otitis 
media with tympanic membrane perforation in the left ear that 
can be related by competent medical evidence to a disease or 
injury in service - and was not considered by the RO in its 
February 1981 decision.  The evidence added to the record 
subsequent to the February 1981 unappealed denial provides 
additional information and details that raises a reasonable 
possibility of substantiating the claim.

The items of evidence noted above are "new" because they 
are pertinent to the claim and were not previously of record.  
Essentially, they address the issue of the corroboration of 
an element of the appellant's theory pertaining to the origin 
of his chronic otitis media with tympanic membrane 
perforation in the left ear.  That element answers the 
question of whether the veteran's chronic otitis media with 
tympanic membrane perforation in the left ear was incurred in 
or aggravated by service, an element that was not present in 
1981.  

The new evidence is also "material" in the sense of being 
relevant to and probative of the issue at hand in this case 
because it changes an element that was part of the bases for 
the last final denial - a relationship between a current 
disorder and service.  The new evidence, when viewed with the 
old evidence, raises the possibility that the appellant has 
chronic otitis media with tympanic membrane perforation in 
the left ear that was incurred in or aggravated by service.  

In summary, evidence submitted since the February 1981 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, it relates to an unestablished fact necessary to 
substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The evidence received subsequent to the February 1981 RO 
decision and notification is new and material, and serves to 
reopen the appellant's claim of entitlement to service 
connection for chronic otitis media with tympanic membrane 
perforation in the left ear.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 3.304 (1981) (2004).

Therefore, that claim is reopened and the appellant is 
entitled to have that claim considered de novo.  Given that 
the RO has heretofore reopened the claim and provided the 
required de novo review, the Board can proceed with a review 
on appeal of the claim on its merits.  

Service Connection Analysis

As decided above, new and material evidence has been found to 
reopen the appellant's claim of entitlement to service 
connection for chronic otitis media with tympanic membrane 
perforation in the left ear.  Consequently, the issue must 
now be considered on a de novo basis, that is, it must be 
considered based upon all of the evidence of record, both new 
and old.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The medical evidence shows the veteran has a current 
diagnosis of chronic otitis media with tympanic membrane 
perforation in the left ear, as evidenced by the results of 
the December 2003 VA examination report.  Although his left 
ear disorder has been solely addressed as a preexisting 
disability aggravated by service, the veteran has also argued 
that his left ear disorder began in service.  Regardless, the 
evidentiary record sufficiently demonstrates the veteran's 
current chronic otitis media with tympanic membrane 
perforation in the left ear cannot be satisfactorily 
disassociated from his period of service either by way of 
aggravation or incurrence.  

The veteran is presumed to have been in sound condition upon 
service entrance.  There is medical evidence and opinion that 
the veteran's chronic otitis media with tympanic membrane 
perforation in the left ear pre-existed service.  This 
evidence of a pre-existing disorder is the March 1975 Medical 
Board Proceedings report contained in the service medical 
records that had been used in the in-service determination 
that the veteran was medically unfit for further enlistment.  
Assuming arguendo that this evidence could serve as the 
requisite clear and unmistakable evidence that demonstrates 
that the injury or disease pre-existed service, what is not 
of record is the requisite clear and unmistakable evidence 
that demonstrates that the injury was not aggravated by such 
service.  Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (July 16, 2003).

In fact, the December 2003 VA audiology examination report 
detailed above actually indicates otherwise.  Clearly, the 
veteran was treated for chronic otitis media in service.  
Significantly, the VA audiologist in December 2003 opined 
that the veteran has conductive hearing loss on the left side 
that "is related to his tympanic membrane injury, which is 
more likely related to his service connection."  In the face 
of this opinion that is in clear support of the veteran's 
claim, it would be difficult if not illogical to find clear 
and unmistakable evidence that demonstrates that the 
veteran's tympanic membrane injury was not aggravated by such 
service.  This is so particularly since there is clear 
evidence of the veteran's treatment for the disorder in 
service, together with current evidence of the same disorder.  
Thus, the Board must find that the presumption of soundness 
has not been rebutted by clear and unmistakable evidence.  In 
light of the foregoing, the Board concludes that there is 
competent medical evidence showing that the veteran currently 
has chronic otitis media with tympanic membrane perforation 
in the left ear that began in active military service.  
Accordingly, the evidence supports a grant of entitlement to 
service connection.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for chronic 
otitis media with tympanic membrane perforation in the left 
ear is reopened, and the claim is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


